DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 09 Mar 2021 for application number 13/417,492. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-16 and 21-31 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 10, 13, 21, and 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi (US 2010/0088641 A1) in view of Boudreau et al. [hereinafter as Boudreau] (5,835,092) further in view of Workman et al. [hereinafter as Workman] (US 2013/0024803 A1).
In reference to claim 1, Choi teaches a method comprising: outputting for display on a touchscreen, along a vertical axis of the touchscreen, a first hierarchical level of a hierarchy of data, wherein the first hierarchical level corresponds to a plurality of media items, and wherein the hierarchy of data comprises the first hierarchical level and a second hierarchical level that corresponds to a plurality of media offerings [para 0073; Fig. 5D depicts one embodiment in which multiple media items are displayed along a single column; a user touches a media related item “C” containing additional ; 
based on receiving first user input indicating a selection of a selected media item of the plurality of media items, expanding the first hierarchical level and outputting for display, along the vertical axis and within the second hierarchical level, a subset of the plurality of media offerings, wherein the subset of the plurality of media offerings is associated with the selected media item [para 0073; Fig. 5D depicts one embodiment in which multiple media items are displayed along a single column; a user touches a media related item “C” containing additional related media offerings, thereby expanding a list along a vertical axis to expose the additional media offerings, e.g. a second layer or dimension; Fig. 5D; para 0073 discloses a first layer named A through E, and a second layer named CX and CY];
However, while Choi teaches the first and second levels and seemingly teaches that additional items may be viewed via scrolling or another similar method, such as indicated in Fig. 4A by the vertical dots, Choi does not explicitly teach: 
based on the first hierarchical level being expanded and based on the location of the first vertical scrolling input being within the first hierarchical level:
scrolling the first hierarchical level along the vertical axis; and moving, during the scrolling, the second hierarchical level along the vertical axis in conjunction with the first hierarchical level; 
based on the first hierarchical level being expanded and based on the location of the second vertical scrolling input being within the second hierarchical level:
scrolling the second hierarchical level along the vertical axis; and not scrolling the first hierarchical level along the vertical axis.
Boudreau teaches based on the first hierarchical level being expanded and based on the location of the first vertical scrolling input being within the first hierarchical level:
scrolling the first hierarchical level along the vertical axis; and moving, during the scrolling, the second hierarchical level along the vertical axis in conjunction with the first hierarchical level; 
based on the first hierarchical level being expanded and based on the location of the second vertical scrolling input being within the second hierarchical level:
scrolling the second hierarchical level along the vertical axis; and not scrolling the first hierarchical level along the vertical axis [Figs. 2-3, col. 4, line 49 - col. 5, line 12; col. 6, lines 36-48; col. 8, lines 6-8; col. 8, lines 26-35 disclose a main page, e.g. first hierarchical level, which is scrollable using a scroll bar; second hierarchical levels are displayed and are expandable and also independently scrollable using scroll bars; using the scroll bar for the main page scrolls the entire page, including the second hierarchical level(s), whether expanded or not; using the scroll bars for the second hierarchical levels only scrolls the information contained in that portion].
It would have been obvious to one of ordinary skill in art, having the teachings of Choi and Boudreau before him at the time of invention was made, to modify the invention above as disclosed by Choi to include the functionality as taught by Boudreau in order to obtain independently scrolling areas. 
One of ordinary skill in the art wanted to be motivated to obtain independently scrolling areas to provide a single viewing mechanism and provide information for a user within easy reach [Boudreau, col. 2, lines 25-33].
However, while Choi teaches media items and media offerings as expressed above, and while both Choi and Boudreau teach the first and second hierarchical levels, Choi seemingly teaches an ability to scroll using touch inputs, and Boudreau teaches the ability to scroll the different levels using scroll bars, Choi and Boudreau do not explicitly teach receiving, at a location on the touchscreen, a first vertical scrolling touch gesture; receiving, at the location on the touchscreen, a second vertical scrolling touch gesture; determining a level to be scrolled based on the location of a vertical scrolling touch gesture and that the location of the touch gesture is at one of the plurality of items/offerings.
receiving, at a location on the touchscreen, a first vertical scrolling touch gesture; receiving, at the location on the touchscreen, a second vertical scrolling touch gesture ; determining a level to be scrolled based on the location of a vertical scrolling touch gesture [para 0010, Figs. 2A-2B, para 0024 disclose that regions of content may be scrolled independently, in the vertical or horizontal directions, by touch input on the content in the regions] and that the location of the touch gesture is at one of the plurality of items/offerings [para 0010, Fig. 2B, paras 0022-0024 disclose that regions of content may be scrolled by touch input on the content in the regions, e.g. at one of the plurality of items].
It would have been obvious to one of ordinary skill in art, having the teachings of Choi, Boudreau, and Workman before him at the time of invention was made, to modify the invention above as disclosed by Choi and Boudreau to include the functionality as taught by Workman in order to obtain independently scrolling areas using touch input in a particular region. 
One of ordinary skill in the art wanted to be motivated to obtain independently scrolling areas using touch input in a particular region to provide an improved scrolling experience [Workman, para 0005].

In reference to claim 4, Choi, Boudreau, and Workman teach the invention of claim 1 above.
Choi further teaches the first hierarchical level comprises a substantially uniform horizontal width between two vertical boundaries that are parallel with the vertical axis; and wherein second hierarchical level comprises a same horizontal width as the first hierarchical level [Fig. 5D discloses that all layer have the same horizontal width]. 

In reference to claim 10, claim 10 is rejected for the same reasons as that of claim 1 above.
at one of the plurality of items/offerings, as expressed above.
Boudreau further teaches horizontal scrolling of groups [col. 8, lines 26-35].
It would have been obvious of one of ordinary skill in the art to provide the functionality of claim 1, but using horizontal scrolling as opposed to vertical scrolling.

In reference to claim 13, claim 13 is rejected for the same reasons as that of claim 4 above.

In reference to claim 21, claim 21 is rejected for the same reasons as that of claim 1 above.
	Boudreau further teaches scrolling to view content outside of a viewable area [Figs. 2-3, col. 4, line 49 - col. 5, line 12; col. 6, lines 36-48; col. 8, lines 6-8; col. 8, lines 26-35 disclose a main page, e.g. first hierarchical level, which is scrollable using a scroll bar; second hierarchical levels are displayed and are expandable and also independently scrollable using scroll bars; using the scroll bar for the main page scrolls the entire page, including the second hierarchical level(s), whether expanded or not; using the scroll bars for the second hierarchical levels only scroll the information contained in that portion].

In reference to claim 29, Choi, Boudreau, and Workman teach the invention of claim 1 above.
Choi further teaches the plurality of media items; within the first hierarchical level [para 0073; Fig. 5D depicts one embodiment in which multiple media items are displayed along a single column; a user touches a media related item “C” containing additional related media items, thereby expanding a list along a vertical axis to expose the additional media items, e.g. a second layer or dimension].
Workman further teaches the first vertical scrolling gesture is received at an indication of the selected media item within the first hierarchical level [para 0010, Fig. 2B, para 0024 disclose that regions 

In reference to claim 30, Choi, Boudreau, and Workman teach the invention of claim 1 above.
Choi further teaches the plurality of media offerings; within the second hierarchical level [para 0073; Fig. 5D depicts one embodiment in which multiple media items are displayed along a single column; a user touches a media related item “C” containing additional related media items, thereby expanding a list along a vertical axis to expose the additional media items, e.g. a second layer or dimension].
Workman further teaches the second vertical scrolling gesture is received at an indication of a media offering of the subset of the plurality of media offerings within the second hierarchical level [para 0010, Fig. 2B, para 0024 disclose that regions of content may be scrolled independently, in the vertical or horizontal directions, by touch input on the content in the regions].

In reference to claim 31, Choi, Boudreau, and Workman teach the invention of claim 1 above.
Workman further teaches at least one of the first vertical scrolling touch gesture or the second vertical scrolling touch gesture is a vertical swipe touch gesture [para 0010, Fig. 2B, para 0024 disclose that regions of content may be scrolled independently, in the vertical or horizontal directions, by touch input on the content in the regions; a touch motion of moving up/down, etc. is disclosed, e.g. swipe gesture].

Claims 2, 5-9, 11, 14-16, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi in view of Boudreau further in view of Workman further in view of Yamamoto et al. [hereinafter as Yamamoto] (US 2007/0266411 A1).
In reference to claim 2, Choi, Boudreau, and Workman teach the invention of claim 1 above.
based on receiving second user input indicating a selection of a selected media offering of the plurality of media offerings [Fig. 5D depicts selectable items "CX" and "CY"].
However, Choi, Boudreau, and Workman do not explicitly teach outputting for display, along the vertical axis and within a third hierarchical level of the hierarchy of data, descriptive content of the selected media offering.
Yamamoto further teaches outputting for display, along the vertical axis and within a third hierarchical level of the hierarchy of data, descriptive content of the selected media offering [Figs. 4-20, explained starting at para 0061, disclose the ability to scroll expanded list items shown in a plurality of layers to show more information; the layers are presented in a vertical fashion; para 0068 discloses providing input then showing additional information, e.g. descriptive content; paras 0050, 0053-0057 disclose various descriptive label to describe particular content].
It would have been obvious to one of ordinary skill in art, having the teachings of Choi, Boudreau, Workman, and Yamamoto before him at the time of invention was made, to modify the invention above as disclosed by Choi, Boudreau, and Workman to include the functionality as taught by Yamamoto in order to obtain a hierarchical list system in which a plurality of layers are scrollable. 
One of ordinary skill in the art wanted to be motivated to obtain a hierarchical list system in which a plurality of layers are scrollable to provide a user convenient way to manage content [Yamamoto, col. 2, line 52].

In reference to claim 5, Choi, Boudreau, Workman, and Yamamoto teach the invention of claim 2 above.
Yamamoto further teaches the descriptive content within the third hierarchical level [Figs. 4-20, explained starting at para 0061, disclose the ability to scroll expanded list items shown in a plurality of 
Choi further teaches a first top boundary and a first bottom boundary separated by a vertical distance that is equal to or less than a second vertical distance between a second top boundary and a second bottom boundary of the selected media item [Fig. 5D discloses that all rows have equal vertical distance from top border to bottom border]. 

In reference to claim 6, Choi, Boudreau, Workman, and Yamamoto teach the invention of claim 2 above.
Choi further teaches based on receiving third user input, outputting for display a predefined quantity of the plurality of media offerings [Fig. 5D; selecting any capital letter will expand and show a predetermined listing of media offerings]. 

In reference to claim 7, Choi, Boudreau, Workman, and Yamamoto teach the invention of claim 6 above.
Choi further teaches that the third user input is received prior to the first user input [Fig. 5D; an input can be placed at any time to expand a listing]. 

In reference to claim 8, Choi, Boudreau, Workman, and Yamamoto teach the invention of claim 6 above.
Choi further teaches the third user input is an indication specific to a single data item [Fig. 5D; expanded listings pertain to the capital letter associated with it]. 

In reference to claim 9, Choi, Boudreau, Workman, and Yamamoto teach the invention of claim 2 above.
Yamamoto further teaches receiving third user input comprising an indication of descriptive content to be output for display based on receiving the second user input [para 0068 discloses providing input then showing additional information, e.g. descriptive content]. 

In reference to claim 11, claim 11 is rejected for the same reasons as that of claim 2 above.

In reference to claims 14-16, claims 14-16 are rejected for the same reasons as that of claims 5-7, respectively.
Workman further teaches a horizontal scrolling ability, as expressed above.
Boudreau further teaches horizontal scrolling of groups [col. 8, lines 26-35].
It would have been obvious of one of ordinary skill in the art to provide the functionality of claim 1, but using horizontal scrolling as opposed to vertical scrolling.

In reference to claim 22, claim 22 is rejected for the same reasons as that of claim 2 above.

Claims 3, 12, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi in view of Boudreau further in view of Workman further in view of Yamamoto further in view of Glennon et al. [hereinafter as Glennon] (US 2012/0278840 A1).
In reference to claim 3, Choi, Boudreau, Workman, and Yamamoto teach the invention of claim 2 above.
in addition to outputting for display descriptive content of the selected media offering [para 0068 discloses providing input then showing additional information, e.g. descriptive content].
However, Choi, Boudreau, Workman, and Yamamoto do not explicitly teach outputting for display a selectable action for initiating playback of the selected one of the media offerings. 
Glennon teaches displaying a selectable action for initiating playback of the selected one of the media offerings [Fig. 1 discloses a “Watch” button next to additional information].
It would have been obvious to one of ordinary skill in art, having the teachings of Choi, Boudreau, Workman, Yamamoto, and Glennon before him at the time of invention was made, to modify the invention above as disclosed by Choi, Boudreau, Workman, and Yamamoto to include the functionality as taught by Glennon in order to obtain a hierarchical list system which provides a user a button to playback media. 
One of ordinary skill in the art wanted to be motivated to obtain a hierarchical list system which provides a user a button to playback media to provide a user a convenient way of playing media.

In reference to claims 12 and 23, claims 12 and 23 are rejected for the same reasons as that of claim 3 above.

Claims 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi in view of Boudreau further in view of Workman further in view of Stark et al. [hereinafter as Stark] (US 2006/0253782 A1).
In reference to claim 24, Choi, Boudreau, and Workman teach the invention of claim 1 above.
Choi further teaches a second hierarchical level; within the second hierarchical level [Fig. 5D; para 0073 discloses a first layer named A through E, and a second layer named CX and CY].
 is time-based and the plurality of media offerings are arranged in a chronological order.
Stark teaches a layer in which media offerings are time-based and the plurality of media offerings are arranged in a chronological order [Fig. 6G; para 0079 discloses media offerings which are listed in chronological order].
It would have been obvious to one of ordinary skill in art, having the teachings of Choi, Boudreau, Workman, and Stark before him at the time of invention was made, to modify the invention above as disclosed by Choi, Boudreau, and Workman to include the functionality as taught by Stark in order to obtain a hierarchical list system which provides media offerings in chronological order. 
One of ordinary skill in the art wanted to be motivated to obtain a hierarchical list system provides media offerings in chronological order to provide a user a convenient way of viewing offerings.

Claims 25-28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi in view of Beaudreau further in view of Workman further in view of Schlarb (US 2009/0249399 A1).
In reference to claim 25, claim 25 is rejected for the same reasons as that of claim 1 above.
However, Choi, Boudreau, and Workman do not explicitly teach that the listed items corresponds to a content source and corresponds to at least one content asset associated with the content source; the content source; the at least one content asset.
Schlarb teaches that the listed items corresponds to a content source and corresponds to at least one content asset associated with the content source; the content source; the at least one content asset [Fig. 4A, para 0037 discloses a listing of content assets associated with content sources].
It would have been obvious to one of ordinary skill in art, having the teachings of Choi, Boudreau, Workman, and Schlarb before him at the time of invention was made, to modify the 
One of ordinary skill in the art wanted to be motivated to obtain a listing of scrollable content sources with its associated assets to facilitate the navigation of content [Schlarb, para 0013].

In reference to claim 26, Choi, Boudreau, Workman, and Schlarb teach the invention of claim 25 above.
Schlarb further teaches the content source comprises at least one of a broadcast network, a channel, a website, an online video source, an online audio source, or an over-the-air (OTA) source [Fig. 4A, para 0037 discloses television channels].

In reference to claim 27, Choi, Boudreau, Workman, and Schlarb teach the invention of claim 25 above.
Schlarb further teaches the content source provides the at least one content asset [Fig. 4A, para 0037 discloses television channels providing a plurality of shows].

In reference to claim 28, Choi, Boudreau, Workman, and Schlarb teach the invention of claim 1 above.
Claim 28 is rejected for the same reasons as that of claim 26 above.

Response to Arguments
Applicant contends that the prior art does not teach that “even though the touch gestures are received at the same location, a different outcome results.” Examiner respectfully disagrees. The reason the instant application can implement scrolling when a touch gesture is received at a same location, is 
Choi teaches a very similar type of structure, as disclosed in Figs. 4-5. Choi’s interface hierarchies are also situated along a fixed axis, i.e. the vertical axis, and the hierarchies are expandable. The three dots shown at the bottom of Figs. 4-5 imply that further content may be presented and scrolled to. Boudreau further teaches that scrolling may be targeted to a particular hierarchy; a first hierarchy may be scrolled, which scrolls the first hierarchy area along with inner hierarchy areas, as well as an inner hierarchy which may be scrolled, while not scrolling the first hierarchy [Figs. 2-3, col. 4, line 49 - col. 5, line 12; col. 6, lines 36-48; col. 8, lines 6-8; col. 8, lines 26-35 disclose a main page, e.g. first hierarchical level, which is scrollable using a scroll bar; second hierarchical levels are displayed and are expandable and also independently scrollable using scroll bars; using the scroll bar for the main page scrolls the entire page, including the second hierarchical level(s), whether expanded or not; using the scroll bars for the second hierarchical levels only scrolls the information contained in that portion].
The teaching that Choi and Boudreau is explicitly lacking is the ability to scroll content in an area using a touch gesture. Choi is clearly able to use touch gestures [Figs. 4-5], however, lack explicit recitation of scrolling. Workman adds the ability to scroll areas using a touch gesture on the content contained in the area. The combination of Choi’s hierarchical structure and touch interface, with Boudreau’s individually scrollable hierarchies, and Workman’s touch scrolling capability would provide the invention as disclosed by the independent claims, as recited in the Rejection above. 


Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Klementiev (US-20060085764-A1) discloses a nested interface hierarchies that are scrollable [Fig. 4].
	Detweiler et al. (US-20030202019-A1) discloses scrolling an expanded hierarchical category [para 0008].
	Chaudri et al. (US-20100231612-A1) discloses scrolling an expanded area [para 0013].
	Brugler et al. (US-20110271234-A1) discloses scrolling an expanded area [claim 7].
	VanDuyn (US-20170053325-A1) discloses causing a scroll range to expand and show a second content portion [para 0043].
Loyens et al. (US-7363593-B1) discloses a scrolling interface that is expandable to show additional content [Fig. 3].
Weber et al. (US-20150205473-A1) discloses scrolling an expanded interface [para 0023].
Jitkoff et al. (US-9063645-B1) discloses scrolling expanded content [Fig. 1].
Fritzley et al. (US-20100333014-A1) discloses expanding with each scrolling input [para 0080].

Hudson, Jr. (US-20070186183-A1) discloses an interface consisting of a column of data, including expandable areas which are scrollable to show additional content which is not currently shown [Figs. 1-3, para 0026].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW  CHUNG/
Examiner, Art Unit 2173


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173